DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s amendment has overcome the rejection of record. However, a new ground of rejection is applied to the amended claims.
Applicant’s arguments with respect to claim(s) 2-4, 7 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wasson (U.S. Patent No. 3,116,748).
Regarding claim 2, Wasson discloses a mixing valve (Figs. 1-3) comprising: a housing (1) having a first outlet (19), a second outlet (17), and a mixing chamber (18), at least a portion (7) of the mixing chamber (18) being disposed between the first outlet (19) and the second outlet (17); a first flow control valve (assembly of 21 & 23) for controlling flow through the first outlet (19) to the mixing chamber (18); and a second flow control valve (assembly of 20 & 22) for controlling flow through the second outlet (17) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the valve of Wasson to not have a housing dimension larger than approximately 65 millimeters, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentable distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the valve of Wasson would not operate differently with the claimed housing dimensions since the valve members of Wasson function in the same manner as applicant's disclosed mixing valve. Further, applicant places no criticality on the range claimed, indicating simply that the housing dimensions are “no more than approximately” the claimed range. 

Regarding claim 3, Wasson modified above disclose the mixing valve (Figs. 1-3) wherein the first and second outlets (17 & 19) each have a diameter of approximately six millimeters (dimensions modified above).
Regarding claim 4, Wasson discloses the mixing valve (Figs. 1-3) wherein the housing (1) includes a cold water inlet chamber (13), which has two outlets (19 and 30) into the mixing chamber (18) including the first outlet (19), and a hot water inlet chamber (12), which has two outlets (17 and 29) into the mixing chamber (18) including the second outlet (17)
Regarding claim 25, Wasson discloses the mixing valve (Figs. 1-3), wherein the housing (1) further comprises: a first inlet (at 16) fluidly coupled to the first outlet (19) and centered on a first axis (Fig. 1) that intersects the first flow control valve (assembly of 21 & 23), the second control valve (assembly of 20 & 22), and the mixing chamber (portion 7 is fluidly connected to 18); and a second inlet (at 14) fluidly coupled to the second outlet (17) and centered on a second axis (Fig. 1) that intersects the first flow . 

Claims 7 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wasson (U.S. Patent No. 3,116,748) in view of Lawler (U.S. Patent No. 1,065,615).
Regarding claim 7, Wasson discloses the essential features of the claimed invention but lacks disclosure wherein the first flow control valve comprises a first valve member and a second valve member that is separate from and spaced apart from the first valve member, wherein the first and second valve members engage the two outlets of the cold water inlet chamber in a closed position of the first flow control valve.
Lawler teaches a valve (Figs. 1-5) comprising: a housing (Fig. 1) having a cold water chamber (5a) with two outlets (5a and 5b), wherein the valve comprises a first flow control valve (right 13) comprising a first valve member (14) and a second valve member (15) that is separate from and spaced apart from the first valve member (14), wherein the first and second valve members (14 and 15) engage the two outlets (5a and 5b) of the cold water inlet chamber (5a) in a closed position of the first flow control valve (right 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first control valve of Wasson with a valve as taught by Lawler, since they are considered art recognized equivalents that perform the same function of controlling a fluid within a cold water chamber. 

Regarding claim 8, Wasson discloses the essential features of the claimed invention but lacks disclosure wherein the second flow control valve comprises a first valve member and a second valve member that is separate from and spaced apart from the first valve member of the second flow control valve, wherein the first and second valve members of the second flow control valve engage the two outlets of the hot water inlet chamber in a closed position of the second flow control valve.
Lawler teaches a valve (Figs. 1-5) comprising: a housing (Fig. 1) having a hot water chamber (6) with two outlets (6a and 6b), wherein the valve (left 13) comprises a first valve member (14) and a second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the second control valve of Wasson with a valve as taught by Lawler, since they are considered art recognized equivalents that perform the same function of controlling a fluid within a hot water chamber. 

Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wasson (U.S. Patent No. 3,116,748) in view of Kline (U.S. Patent No. 6,851,440).
Regarding claim 24, Wasson discloses the essential features of the claimed invention but lacks disclosure wherein at least one of the housing, the first flow control valve, or the second flow control valve, is made of brass. 
Kline teaches a mixing valve (102) having a valve housing (104) that may be made of various materials according to any particularly preferred embodiment, valve body (104) is cast of brass (Column 3 lines 60-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the valve of Wasson with a brass material as taught by Kline, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 14-18 and 20-23 allowed.
Claims 5-6 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753